      Case 3:17-cr-03856-JAH Document 146 Filed 05/18/20 PageID.447 Page 1 of 3




1
2
3
4
5
6
7
8
9
10                            UNITED STATES DISTRICT COURT

11                           SOUTHERN DISTRICT OF CALIFORNIA

12
     UNITED STATES OF AMERICA,                           Case No.: 17cr3856-JAH
13
                                           Plaintiff,
14
     v.                                                  ORDER OF RESTITUTION
15
16   JEAN LOUIS CONTRERAS (2),
17                                       Defendant.
18
19
           IT IS HEREBY ORDERED:
20
           1.     Pursuant    to   18   U.S.C.   §3663A(a)(1),     Defendant   JEAN   LOUIS
21
     CONTRERAS (2) shall pay restitution in the amount of $71,489.35 as a result of his
22
     conviction for Conspiracy to Use Counterfeit Access Device, in violation of 18 U.S.C.
23
     § 1029(b)(2). Restitution shall be payable to the victims as follows:
24
           Victim                                             Amount
25
           Costco Wholesale Corporation                    $69,802.25
26
           Smart N Final                                    $1,687.10
27
28
      Case 3:17-cr-03856-JAH Document 146 Filed 05/18/20 PageID.448 Page 2 of 3


           2.     Restitution is due and payable immediately. Notwithstanding any other
 1
     provision of this Restitution Order, the government may enforce restitution at any time. The
 2
 3 defendant shall make a bona fide effort to pay restitution in full as soon as practicable.
 4       3.    During any period of incarceration, the defendant shall pay restitution through

 5 the Inmate Financial Responsibility Program at the rate of 50% of the defendant’s income,
 6 or $25.00 per quarter, whichever is greater. Upon release from custody, the defendant shall
 7 pay restitution at the rate of $150 per month, subject to modification upon further
 8 agreement of the parties or order of the court.
 9         4.     This payment schedule does not foreclose the United States from exercising

10 all legal actions, remedies, and process available to collect the restitution judgment.
11        5.      The defendant is jointly and severally liable for payment of restitution to the

12 following victims in the listed amounts with the listed co-defendants:
13                 a. $69,802.25 to Costco Wholesale Corporation with co-defendants Daniel

14                      Stephen Wray (1) and Chantal Jovana Twight (3);

15                   b. $1,687.10 to Smart N Final with co-defendant Daniel Stephen Wray (1)

16                      and Chantal Jovana Twight (3); and

17                   c. $2,231.12 to Costco Wholesale Corporation with co-defendant Abilene

18                      Velazquez-Sedano (4). Co-defendant Velazquez-Sedano will receive

19                      credit for restitution payments made by her to the restitution judgment.

20                      Co-defendant Velazquez-Sedano will not receive credit to her restitution

21                      judgment for payments made by co-defendants Daniel Stephen

22                      Wray (1), Jean Louis Contreras (2), or Chantal Jovana Twight (3) until

23                      the restitution judgments of Defendants Wray (1), Contreras (2) and
24                      Twight (3) to Costco Wholesale Corporation have been paid in full.
25         6.     The defendant shall forward all restitution payments, by bank or cashier’s
26 check or money order payable to the “Clerk, U.S. District Court,” to:
27
28

                                                                            17CR3856-JAH-02
      Case 3:17-cr-03856-JAH Document 146 Filed 05/18/20 PageID.449 Page 3 of 3


                 Clerk of the Court
 1               United States District Court
                 Southern District of California
 2               333 West Broadway, Suite 420
                 San Diego, CA 92101
 3
           7.     The Court has determined that the defendant does not have the ability to pay
 4
     interest. It is ordered that the interest requirement is waived.
 5
 6         8.    Until restitution has been paid, the defendant shall notify the Clerk of the Court

 7 and the United States Attorney’s Office of any change in the defendant’s economic
 8 circumstances that might affect the defendant’s ability to pay restitution no later than thirty
 9 days after the change occurs.
10       9.     Until restitution has been paid, the defendant shall notify the Clerk of the Court

11 and the United States Attorney’s Office of any change in mailing or residence address, no
12 later than thirty days after the change occurs.
13         IT IS SO ORDERED.

14
15 DATED: May 13, 2020
16
                                                   _________________________________
17                                                 Hon. John A. Houston
18                                                 United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                                             17CR3856-JAH-02
